—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered December 5, 1991, convicting defendant, after jury trial, of robbery in the first degree and criminal possession of stolen property in the fourth degree, and sentencing him to concurrent terms of 4 Vi to 9 years and 1 to 3 years, respectively, unanimously affirmed.
The trial court properly exercised its discretion in modifying its Sandoval ruling to allow cross-examination of defendant regarding two unrelated, pending gun possession and armed robbery charges, where defendant opened the door to such questioning by testifying, on direct and redirect examination, that he had never possessed a gun; that robbery was "against his will”; and that to "bother” himself with robbers was not a part of his "background” (People v Betts, 70 NY2d 289, 295). Questioning regarding the underlying facts of the charges was clearly predicated on the good-faith hope of inducing defendant to abandon his negative responses (see, People v Sorge, 301 NY 198, 200). However, while questions regarding the gun possession arrest, apparently designed to meet defendant’s testimony that he did not have or own a gun and test his recollection as to issues such as the arresting officer’s name, arguably brought the questioning beyond usual parameters, any error was rendered harmless by the trial court’s repeated and specific limiting instructions to the jury regarding that questioning, as well as the overwhelming evidence of defendant’s guilt (see, People v Perez, 160 AD2d 637, 638, lv denied *47276 NY2d 793). Concur—Sullivan, J. P., Wallach, Kupferman and Nardelli, JJ.